Title: To Thomas Jefferson from Blair McClenachan, 16 May 1801
From: McClenachan, Blair
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia May 16th: 1801.
               
               My past misfortunes and the straitness of my present circumstances induce me to trouble You with the present application. I have little or nothing left for my future support. I am a dependant upon my children. I hope my past services to the cause of my Country throughout the whole of the revolutionary War, will entitle me to request, that if any office should be vacant to which You can with propriety recommend me, I hope You will have the goodness to rembenber Sir
               Your very faithful friend & Svt
               
                  
                     Blair Mclenachan
                  
               
            